Title: From James Madison to Richard Harrison, 9 January 1804 (Abstract)
From: Madison, James
To: Harrison, Richard


9 January 1804, Department of State. “I have received your note of the 7th. inst. requesting a decision from this Department, whether the depositions of Dr. Stevens, and his private Secretary may be received in lieu of the vouchers generally admitted in the settlements at the Treasury. As these depositions constitute a higher grade of proof, than has been admitted in some other instances of a similar nature, they seem to be sufficient to establish the reality of the expenditures for which they are produced.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DLC: Jefferson Papers, filed at 31 Mar. 1804). Letterbook copy 2 pp.


